The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/096,103 by ZHU et al. for “ROUTING METHOD AND APPARATUS”, filed on 11/13/2020. 
Claims 1-20 are now pending. The independent claims are 1, 11 and 16.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH et al. (US20200092685A1), hereinafter FEHRENBACH, in view of ALDANA et al. (US20200120458A1), hereinafter ALDANA.

Regarding claim 1, FEHRNEBACH teaches A wireless communication method comprising: (FEHRNEBACH, Fig. 5, paragraph 195 teach wireless communication.)
receiving, by at least two forwarding nodes, a first data packet from a source node, (FEHRNEBACH, Fig. 5, paragraph 195 teach receiving, by UE 11A and UE 11B (i.e. at least two forwarding nodes), a data packet (e.g. control information) from base station 13 (i.e. source node).) 
wherein the first data packet comprises service data, forwarding node set information of the first data packet, and destination node information, (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the control information comprising service flow relay (i.e. service data), which service flows are to be relayed (i.e. forwarding node set information of the first data packet), and to relay configuration data and/or user data to group managers or to be relayed to the base station (i.e. destination node information.)
and a forwarding node set of the first data packet comprises the at least two forwarding nodes, (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the relaying (i.e. forwarding) of the data packet to communicate with other UEs and/or other groups (i.e. at least two forwarding nodes).)
and the destination node information identifies at least one of a destination node set or a destination node; (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the relaying (i.e. forwarding) of the data packet to communicate with other UEs and/or other groups (i.e. at least two forwarding nodes).)
FEHRNEBACH does not describe and sending, by at least one forwarding node in the at least two forwarding nodes, a second data packet, wherein the second data packet comprises the service data, forwarding node set information of the second data packet, and the destination node information.
	ALDANA in the same field of endeavor teaches and sending, by at least one forwarding node in the at least two forwarding nodes, a second data packet, wherein the second data packet comprises the service data, forwarding node set information of the second data packet, and the destination node information. (ALDANA, Fig. 12, steps 1210, 1214, paragraphs 265, 500, teach transmitting two data packets comprising cluster confirmation and channel resource allocation information (i.e. service data, forwarding node set information of the second data packet, and the destination node information).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to send a second data packet to the group comprising the service data, forwarding node set information of the second data packet, and the destination node information.  The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Regarding claim 7, FEHRNEBACH in view of ALDANA teaches the method according to claim 1, wherein the method further comprises: storing, by the at least one forwarding node in the at least two forwarding nodes, the service data before learning that the second data packet is correctly received by at least one destination node in at least one of the destination node set or the destination node. (ALDANA, Fig. 12, steps 1210, 1214, paragraphs 265, 500, teach the cluster information stored before learning (i.e. receiving) the channel resource allocation message.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to store the service data before learning that the second data packet is correctly received by at least one destination node in at least one of the destination node set or the destination node. The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Regarding claim 9, FEHRNEBACH in view of ALDANA teaches the method according to claim 1, wherein, the first data packet comprises information about at least one of a current node that sends the first data packet or a quality of service (QoS) requirement of the first data packet; (FEHRNEBACH, paragraphs 299, 804, teach determining whether to relay the based on a QoS parameter.) and the information about the current node that sends the first data packet identifies the source node; and the quality of service (QoS) requirement of the first data packet identifies at least one of a priority requirement or a reliability requirement. (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the control information comprising information identifying the source node, maximum delay, requested bit rate (i.e. priority requirement or a reliability requirement).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to configure the first data packet as comprising information about at least one of a current node that sends the first data packet or a quality of service (QoS) requirement of the first data packet, and the information about the current node that sends the first data packet identifies the source node, and the quality of service (QoS) requirement of the first data packet identifies at least one of a priority requirement or a reliability requirement. The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Regarding claim 10, FEHRNEBACH in view of ALDANA teaches the method according to claim 1, wherein, the second data packet comprises information about at least one of a current node that sends the second data packet or a quality of service (QoS) requirement of the second data packet; (FEHRNEBACH, paragraphs 299, 804, teach determining whether to relay the based on a QoS parameter.) and the information about the current node that sends the second data packet identifies one forwarding node in the at least two forwarding nodes, and the forwarding node is a forwarding node that sends the second data packet, and the quality of service (QoS) requirement of the second data packet comprises at least one of a priority requirement or a reliability requirement. (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the control information comprising information identifying the source node, maximum delay, requested bit rate (i.e. priority requirement or a reliability requirement).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to configure the second data packet as comprising information about at least one of a current node that sends the second data packet or a quality of service (QoS) requirement of the second data packet; and the information about the current node that sends the second data packet identifies one forwarding node in the at least two forwarding nodes, and the forwarding node is a forwarding node that sends the second data packet, and the quality of service (QoS) requirement of the second data packet comprises at least one of a priority requirement or a reliability requirement. The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Regarding claim 11, FEHRNEBACH teaches An apparatus comprising: at least one processor; and a non-transitory memory coupled to the at least one processor, wherein the non-transitory stores computer-readable instructions that are executable by the at least one processor, the instructions comprising instructions that when executed by the at least one processor perform operations comprising: (FEHRNEBACH, paragraphs 891-900 teach an apparatus comprising at least one processor, and non-transitory memory storing instructions executable by the processor.)
receiving, by at least two forwarding nodes, a first data packet from a source node, (FEHRNEBACH, Fig. 5, paragraph 195 teach receiving, by UE 11A and UE 11B (i.e. at least two forwarding nodes), a data packet (e.g. control information) from base station 13 (i.e. source node).) 
wherein the first data packet comprises service data, forwarding node set information of the first data packet, and destination node information, (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the control information comprising service flow relay (i.e. service data), which service flows are to be relayed (i.e. forwarding node set information of the first data packet), and to relay configuration data and/or user data to group managers or to be relayed to the base station (i.e. destination node information.)
and a forwarding node set of the first data packet comprises the at least two forwarding nodes, (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the relaying (i.e. forwarding) of the data packet to communicate with other UEs and/or other groups (i.e. at least two forwarding nodes).)
and the destination node information identifies at least one of a destination node set or a destination node; (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the relaying (i.e. forwarding) of the data packet to communicate with other UEs and/or other groups (i.e. at least two forwarding nodes).)
FEHRNEBACH does not describe and sending, by at least one forwarding node in the at least two forwarding nodes, a second data packet, wherein the second data packet comprises the service data, forwarding node set information of the second data packet, and the destination node information.
ALDANA in the same field of endeavor teaches and sending, by at least one forwarding node in the at least two forwarding nodes, a second data packet, wherein the second data packet comprises the service data, forwarding node set information of the second data packet, and the destination node information. (ALDANA, Fig. 12, steps 1210, 1214, paragraphs 265, 500, teach transmitting two data packets comprising cluster confirmation and channel resource allocation information (i.e. service data, forwarding node set information of the second data packet, and the destination node information).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to send a second data packet to the group comprising the service data, forwarding node set information of the second data packet, and the destination node information.  The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Regarding claim 15, FEHRNEBACH in view of ALDANA teaches the apparatus according to claim 11, wherein the instructions further comprising instructions for: storing, by the at least one forwarding node in the at least two forwarding nodes, the service data before learning that the second data packet is correctly received by at least one destination node in at least one of the destination node set or the destination node. (ALDANA, Fig. 12, steps 1210, 1214, paragraphs 265, 500, teach the cluster information stored before learning (i.e. receiving) the channel resource allocation message.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to store the service data before learning that the second data packet is correctly received by at least one destination node in at least one of the destination node set or the destination node. The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Regarding claim 16, A non-transitory computer readable medium storing a program that is executable by a computing device to cause the computing device to: (FEHRNEBACH, paragraphs 891-900 teach a non-transitory computer readable medium storing programs.) 
receive, by at least two forwarding nodes, a first data packet from a source node, (FEHRNEBACH, Fig. 5, paragraph 195 teach receiving, by UE 11A and UE 11B (i.e. at least two forwarding nodes), a data packet (e.g. control information) from base station 13 (i.e. source node).) 
wherein the first data packet comprises service data, forwarding node set information of the first data packet, and destination node information, (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the control information comprising service flow relay (i.e. service data), which service flows are to be relayed (i.e. forwarding node set information of the first data packet), and to relay configuration data and/or user data to group managers or to be relayed to the base station (i.e. destination node information.)
and a forwarding node set of the first data packet comprises the at least two forwarding nodes, (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the relaying (i.e. forwarding) of the data packet to communicate with other UEs and/or other groups (i.e. at least two forwarding nodes).)
and the destination node information identifies at least one of a destination node set or a destination node; (FEHRNEBACH, Fig. 5, paragraphs 306-310 teach the relaying (i.e. forwarding) of the data packet to communicate with other UEs and/or other groups (i.e. at least two forwarding nodes).)
FEHRNEBACH does not describe and send, by at least one forwarding node in the at least two forwarding nodes, a second data packet, wherein the second data packet comprises the service data, forwarding node set information of the second data packet, and the destination node information.
ALDANA in the same field of endeavor teaches and send, by at least one forwarding node in the at least two forwarding nodes, a second data packet, wherein the second data packet comprises the service data, forwarding node set information of the second data packet, and the destination node information. (ALDANA, Fig. 12, steps 1210, 1214, paragraphs 265, 500, teach transmitting two data packets comprising cluster confirmation and channel resource allocation information (i.e. service data, forwarding node set information of the second data packet, and the destination node information).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to send a second data packet to the group comprising the service data, forwarding node set information of the second data packet, and the destination node information.  The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Regarding claim 20, FEHRNEBACH in view of ALDANA teaches the non-transitory computer readable medium according to claim 16, wherein the non-transitory computer readable medium further stores a program that is executable by a computing device to cause the computing device to: store, by the at least one forwarding node in the at least two forwarding nodes, the service data before learning that the second data packet is correctly received by at least one destination node in at least one of the destination node set or the destination node. (ALDANA, Fig. 12, steps 1210, 1214, paragraphs 265, 500, teach the cluster information stored before learning (i.e. receiving) the channel resource allocation message.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ALDANA with the teachings of FEHRNEBACH to store the service data before learning that the second data packet is correctly received by at least one destination node in at least one of the destination node set or the destination node. The motivation would be to allow for coordination to manage access to channel resources that can be shared between multiple vehicular radio communication technologies (ALDANA, paragraph 207).

Allowable Subject Matter
Claims 2-6, 8, 12-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412